DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The rejection of claims 1-7, 11, and 14 under 35 U.S.C. 102, as being anticipated by Boiret et al.  is withdrawn in view of the claim amendments in the Response of April 21, 2022.  
	The rejection of claim 8 under 35 U.S.C. 103(a) as obvious over Boiret et al. and Boiret et al. 2003 is withdrawn in view of the claim amendments in the Response of April 21, 2022. 
	The rejection of claims 9-10 under 35 U.S.C. 103(a) as obvious over Boiret et al. and Fernandez et al. is withdrawn in view of the claim amendments in the Response of April 21, 2022. 
The rejection of claim 11-13 under 35 U.S.C. 103(a) as obvious over Boiret et al. and Zhu et al. is withdrawn in view of the claim amendments in the Response of April 21, 2022. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim(s) 1-7, 11, 14 and 44 are rejected under 35 U.S.C. 103 as being obvious over Boiret et al. (Exp. Hematology, 2005) in view of Wang et al. (U.S. Patent App. No. 2017/0335283).

Boiret et al. teach a method of identifying subsets of mesenchymal stem /progenitor cells from short-time adherence (1-3 days) and unmanipulated subsets of cells from bone marrow that includes isolating using single biomarkers — CD73, or CD105 or CDw90 or CD49a. (Abstract, p. 220 “Materials and methods”; p. 223, 2™ col., 1% para.).  Boiret et al. teach that blood cells are removed using the CD45 biomarker as a negative selection marker. (p. 220, “Materials and methods: Flow cytometry analysis and experimental strategy”)
Boiret et al. does not teach removing CD31 cells from the isolated cells.  
Wang et al. teach that mesenchymal stem cells from bone marrow can be identified as CD45-CD31-Ter119-.  (paras. [0022, [0024]).  
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the process of Boiret et al. to incorporate screening the cells with mesenchymal stem cell markers CD31- and Ter119- in addition to CD45 because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating the three negative markers (CD31, CD45 and Ter119) in the process taught by Boiret et al. would have led to predictable results with a reasonable expectation of success because Boiret already screens that cells are negative for CD45 and CD45 is one of three markers, CD31 and Ter119 being the other two, that are known for sorting bone marrow stem cells to select mesenchymal stem cells.  
With respect to the amendment in claim 1 that the cells are first isolated based on CD73+ and then sorted by CD31- and CD45-, the claimed steps are prima facie obvious as changes in the sequence of adding ingredients or performing process steps are obvious absent new or unexpected results.  See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), In re Burhans, 154 F.2d 690 (CCPA 1946), MPEP 2144. 

With respect to claims 2, 3, and 6, Boiret et al. teach using CD73 as the sole positive selection marker, as cell populations were incubated with CD105 or CD73 or CDw90 or CD49a (p. 220 “Materials and methods, “Flow cytometry analysis and experimental strategy”; p. 223, 2nd col., 1st para.). (“We could not definitely prove that they [cells] coexpressed the CD73 and CD49a antigens since we did not use antibody combinations...”).
With respect to claim 4, Boiret et al. teach that blood cells are removed using the CD45 biomarker as a negative selection marker. (p. 220, “Materials and methods: Flow cytometry analysis and experimental strategy”).
With respect to claim 5, Wang et al. teach Ter119, along with CD31 and CD45 are used as negative markers to identify bone marrow mesenchymal stem cells.  (paras. [0022], [0024]).  
With respect to claim 7, Boiret teach the cell population is isolated from bone marrow. (p. 220, “Materials and methods: Human normal BM cell source and isolation of cell suspensions”).
With respect to claim 11, Boiret et al. teach the cells are incubated with clone AD2 (a CD73 monoclonal antibody); (p. 220, “Materials and methods: Flow cytometry analysis and experimental strategy”); and that fluorescence intensity is detected (p. 222, Fig. 2; p. 223, 1% col., 1% full para.), indicating that FACS is used to isolate cells.
With respect to claim 14, Boiret et al. teach Boiret et al. teach using CD73 as the sole positive selection marker, as cell populations were incubated with CD105 or CD73 or CDw90 or CD49a (p. 220 “Materials and methods, “Flow cytometry analysis and experimental strategy”; p. 223, 2™ col., 1 para.) and teach that the procedure is performed on cell obtained from fresh bone marrow, prior to culturing. (Abstract, p. 220 “Materials and methods”; p. 222, Table 2; p. 223, 2™ col., 1% para.).

Claim 8 is rejected under pre-AlA 35 U.S.C. 103(a) as obvious over Boiret et al. (Exp. Hematology, 2005) in view of Wang et al. (U.S. Patent App. No. 2017/0335283) (Exp. Hematology, 2005), as applied to claim 1-7, 11, 14 and 44 above and further in view of Boiret et al. (Exp. Hematology, 2003, hereinafter Boiret et al. 2003).
Boiret et al. teach that cells are isolated from bone marrow using a protocol that is established in their lab where cells, specifically indicating that bone marrow samples are extracted, filtered, retained hematon units are washed, removed by pipette and then dissociated mechanically prior to be being Ficoll sedimented. (p. 220, “Materials and methods: Human normal BM cell source and isolation of cell suspensions”)
Boiret et al. 2003 (which is cited in Boiret et al. for additional background on their bone marrow cell isolation method) teaches that dissociation of BM sample further includes use of dissociating agents, specifically collagenase or trypsin. (p. 1276, “Materials and methods: Human normal BM cell source and isolation of cell suspension of interest”).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the process of Boiret et al. to incorporate treating the BM cell population with collagenase for dissociation because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating this enzymatic dissociation (as taught by Boiret et al., 2003) in the process taught by Boiret et al. would have led to predictable results with a reasonable expectation of success because Boiret et al. 2003 teaches that collagenase dissociation has previously been used in their lab when isolating mesenchymal stem cells from bone marrow.

Claims 9-10 are rejected under pre-AlA 35 U.S.C. 103(a) as obvious over over Boiret et al. (Exp. Hematology, 2005) in view of Wang et al. (U.S. Patent App. No. 2017/0335283) (Exp. Hematology, 2005), as applied to claim 1-7, 11, 14 and 44 above and further in view of
Fernandez et al. (US Patent No. 6,261,549).
Boiret et al. teaches isolation of cells populations from bone marrow, not peripheral blood.
Fernandez et al. teach a method for recovering peripheral blood that contains a population of cells enhanced in human MSCs by administering a growth factor (G-CSF, GM-CSF, and combinations) to the individual and then recovering peripheral blood. (Abstract)
It would have been obvious for one of ordinary skill in the art at the time the application of the invention was filed to have modified the process of Boiret et al. to incorporate using peripheral blood from an individual treated with the enumerated growth factors prior to extraction of the blood because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Substituting this peripheral blood (as taught by Fernandez et al.) for the bone marrow taught by Boiret would have led to predictable results with a reasonable expectation of success because both Boiret and Fernandez et al. teach isolation of mesenchymal stem cell populations and using peripheral blood would supply a more readily available source, as peripheral blood is more easily extracted than bone marrow.

Claims 11-13 are rejected under pre-AlA 35 U.S.C. 103(a) as obvious over Boiret et al. (Exp. Hematology, 2005) in view of Wang et al. (U.S. Patent App. No. 2017/0335283) (Exp. Hematology, 2005), as applied to claim 1-7, 11, 14 and 44 above and further in view of Zhu et al. (Current Opinion in Chem Engineer, 2013).
Boiret et al. does not teach a carrier conjugated to anti-CD73 that is a magnetic bead or that the carrier conjugated CD73 antibody is loaded into a column.
Zhu et al. teach that conventional stem cell separation techniques include magnet- activated cell sorting (MACS) (which separates by loading the carrier conjugated to the antibody into a column), a simpler, faster and more portable method than FACS. (pg. 4, Table 1, col. bridging 1st and 2nd columns.; pg. 6, “Future directions and challenges”).
It would have been obvious for one of ordinary skill in the art at the time the application of the invention was filed to have modified the process of Boiret et al. to incorporate using MACS because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Substituting MACS (as taught by Fernandez et al.) for the FACS taught by Boiret would have led to predictable results with a reasonable expectation of success because both Boiret and Fernandez et al. are directed to isolation of stem cell populations and Zhu et al. explicitly teach that MACS is simpler, faster and more portable than FACS, providing situations where it would be advantageous to substitute MACS for FACS.
Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive. 
Applicants assert that Boiret et al does not teach using both CD31 and CD45 as negative selection markers, nor would anything in Boiret suggest inclusion of CD31 or Ter119, as Boiret was interested in separating monocytes from the mesenchymal stem cell population.
This is not found persuasive because the inclusion of the Wang et al. reference cures this defect in Boiret and, as Wang et al. teaches that CD31, CD45 and Ter119 all being negative is a standard set of biomarkers that sorts for mesenchymal stem cells, a person of ordinary skill would have been motivated to modify the process taught by Boiret et al. to include both CD31 and Ter119 to remove known hematopoietic stem cell elements, as both Boiret is interested in isolating mesenchymal stem cells.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA E KNIGHT/Primary Examiner, Art Unit 1632